Citation Nr: 0404487	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  99-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a left eye 
disorder based on surgery performed at a VA hospital in 
December 1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1939 to February 
1945.

The appeal arises from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Board in May 2000 
remanded the case for development.  The case now returns to 
the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below will notify you of the further action that 
is required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Unfortunately, the appellant has not been afforded complete 
notice of how the VCAA applies to his claim on appeal.  
Specifically, the veteran must be provided specific notice of 
the evidence that is not currently of record and which is 
necessary to substantiate his claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a 
left eye disorder based on December 1985 surgery performed at 
a VA hospital.  Further, VA must provide specific notice of 
evidence that the appellant is expected to provide, notice of 
the specific evidence VA will secure, and notice that he 
should provide all pertinent evidence he may have with 
respect to his claim.  The December 2001 letter fails to 
fulfill these requirements.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in light of the chronological 
sequence set forth in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159 (2003), VA must address whether the 
appellant was prejudiced by VA's failure to provide a 
complete notice before issuing the rating decision which 
denied the appellant the benefits sought.

In this case, the Board in its May 2000 remand requested that 
the RO obtain all medical records of the December 1985 VA 
hospitalization and eye surgery for correction of a cataract 
of the left eye, along with all records of subsequent VA 
treatment and care, including particularly any pertaining to 
the left eye.  

As the Board then noted, the veteran's claim for 38 U.S.C.A. 
§ 1151 benefits pursuant to that December 1985 surgery was 
submitted in October 1998.  Applicable VA law provides that 
if, during the course of VA examination, hospitalization, or 
medical or surgical treatment, a veteran sustains additional 
disability the proximate cause of which is not his own 
willful misconduct, but which is due to either (1) an event 
not reasonably foreseeable; or (2) carelessness, negligence, 
lack of proper skill, error in judgment, or other fault on 
the part of VA, then compensation is awarded as if the 
additional disability or death is service connected.  38 
U.S.C.A. § 1151 (West 2002).

In VAOPGCPREC 5-2001; 66 Fed.Reg. 33312 (2001), the VA 
General Counsel held that entitlement to benefits under 
38 U.S.C.A. § 1151 ordinarily requires a determination that:  

(1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician 
exercising the degree of skill and care 
ordinarily required of the medical profession 
reasonably should have diagnosed the condition 
and rendered treatment; and (3) that the veteran 
suffered disability or death which probably would 
have been avoided if proper diagnosis and 
treatment had been rendered.

Following the Board remand, the RO in November 2002 obtained 
a medical opinion from a VA physician, and in June 2003, 
obtained VA medical records up to and including some from 
June 2003.  Unfortunately, the original records pertaining to 
the December 1985 hospitalization were not obtained.  While 
photocopies of follow-up treatment after June 1986 are 
sufficient, the original records from December 1985 through 
June 1986 must be secured in order to secure a fully informed 
VA medical opinion as to the merits of the veteran's claim.  

The RO readjudicated the claim in supplemental statements of 
the case issued in December 2002 and July 2003.  
Unfortunately, the VA physician who provided the opinion in 
November 2002 based on the evidence of record, did not then 
have access to the medical records obtained and associated 
with the claims folders in June 2003, and did not have the 
original records pertaining to the December 1985 surgery and 
hospitalization.  Additionally, the Board requested that a 
medical opinion be based on review of the medical record and 
examination of the veteran.  Alas, the physician who provided 
the November 2002 opinion did not examine the appellant and 
based his opinion only on the record as then contained within 
the claims folder.  Accordingly, in keeping with the prior 
Board request, a remand is in order.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that in November 2000 the veteran submitted a 
medical report dated in October 2000 addressing his left eye 
disorder.  Unfortunately, that report does not contain a 
legible name of a physician.  In any case, the report does 
not provide an opinion attributing current left eye 
disability to any failure of VA care or treatment in the 
course of the December 1985 hospitalization, surgery, and 
associated care and follow up.  That report also does not 
attribute current left eye disability to any not-reasonably-
foreseen outcome from that hospitalization, treatment, and 
care.  Hence, that report is insufficient to support the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151.  
As noted above, VA is to inform the veteran, pursuant to the 
VCAA, of medical evidence necessary to substantiate the claim 
and of his ultimate responsibility to provide such evidence 
in support of his claim.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the claimant 
with a VCAA notice letter, and 
therein notify him of the evidence 
necessary to substantiate his claim 
of entitlement to compensation 
benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a left eye 
disorder.  This must include 
providing notice of evidence that has 
been obtained by VA, and notice of 
evidence that is not of record that 
is necessary to substantiate the 
claim.  Further, this must include 
notice of what specific evidence VA 
will secure, and what specific 
evidence the claimant must submit to 
substantiate the claim, pursuant to 
development requirements as 
delineated in Quartuccio.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the 
RO should inform him that VA will 
make efforts to obtain any additional 
as-yet-unobtained relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such 
records and the custodians thereof.  
VA must notify the claimant of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial November 
1998 RO adjudication of the 
claimant's claim on appeal.  The RO 
must thus address its non-conformity 
with the appropriate sequence of 
claim assistance and development set 
forth in 38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The RO should obtain the original 
records of the veteran's 
hospitalization and surgery for a 
left eye cataract in December 1985, 
and follow-up care through June 1986.  
Photocopies of subsequent care 
currently of record are sufficient.  
All records and responses received 
must be associated with the claims 
folder.  A complete explanation must 
be obtained for any failure to secure 
VA medical records.

4.  Thereafter, the claimant should 
be notified of the medical evidence 
VA has obtained, and that which it 
has not yet obtained pertinent to his 
claim.  The veteran should be asked 
to provide, in furtherance of his 
claim, copies of any evidence he has 
which is pertinent to his claim.  The 
claimant should also be asked to 
identify any additional medical 
records, VA or private, which may be 
pertinent to his claim but have not 
yet been associated with the claims 
folder.  This particularly includes 
original records indicating any left 
eye complications arising from care 
or treatment provided by VA in 
December 1985, and any medical 
opinions supporting the contention 
that the veteran's current left eye 
disability is attributable to care or 
treatment received from VA in the 
course of that hospitalization and 
surgery.  The claimant should also 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records.  Thereafter, the 
RO should attempt to obtain all 
indicated records which are not 
already in the claims files, to 
include records indicated by the 
claimant.  The RO should inform the 
claimant of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the claimant, the RO 
must notify him that VA was unable to 
secure these records and notify him 
that he is responsible for securing 
these records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.

5.  Thereafter, the claims folders 
and a copy of this remand must be 
provided to the physician who 
provided the November 2002 medical 
opinion addressing the etiology of 
any current left eye disability as 
related to surgical and hospital care 
provided to the veteran in December 
1985.  The physician must review the 
claims folders and this remand, 
conduct an ophthalmologic examination 
of the veteran, and provide the 
following opinions (all answers 
should be explained in full):  

A.  Based on the veteran's medical 
complaint and history as provided 
during his VA hospitalization in 
December 1985, based upon medical 
findings at that time, and based on 
the medical care for treatment of the 
left eye indicated by these 
complaints, medical history, and 
findings at that time, what was the 
degree of medical care and skill 
ordinarily required of a treating 
physician based on the standards of 
medical care in the community at that 
time?

B.  Did VA, in providing the care in 
December 1985 and during associated 
follow-up, fail to meet the ordinary 
standard of care in the medical 
community, particularly in light of 
the blindness in that eye which was 
present years later?  

C.  Was there negligence, lack of 
proper skill, error in judgment, other 
fault, or any failure to provide the 
ordinary standard of care in the 
treatment afforded the veteran during 
December 1985 and associated follow-
up?  If so, what disability, if any, 
resulted from such failure?  

D.  In light of diagnoses made or 
treatments provided, was there ever a 
medical outcome that was not 
reasonably foreseeable during the 
course of the veteran's care in 
December 1985 and associated follow-
up?  If so, what was that 
unforeseeable outcome and when did it 
occur?  Was that unforeseeable outcome 
the result of VA medical care or lack 
of care in the course of the December 
1985 VA hospitalization, surgery, 
treatment, or associated follow-up 
care or treatment?  

If the physician who provided the November 
2002 medical opinion is unavailable or 
unable to conduct the examination and 
provide the medical opinions requested, 
another VA ophthalmologist must be provided 
the claims folders and a copy of this 
remand, conduct the examination,  and 
provide responses to the questions posed, 
all as directed above.  

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  Care must be 
exercised to ensure that prejudicial 
error did not result from any failure 
to provide complete and timely 
notice, pursuant 38 U.S.C.A. §§ 5100, 
5103(a) as applicable to his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




